Judgment modified by adding to it a provision that the defendant Earp has a lien upon said property, real and personal for the amount of $3,830.92, and that in case plaintiff fails to redeem according to the terms of the judgment the defendant shall have tho right to soil the real estate in the same manner and with tho same effect as in a mortgage foreclosure, and that from the proceeds of such salo such indebtedness, with the interest thereon and the cost of tho sale, shall be paid, and any surplus remaining shall be paid to tho plaintiff; that in case a deficiency arises from said sale he shall have judgment against the plaintiff therefor, and that upon plaintiff’s default, defendant may .apply to the Special Term, *922upon notice and proof of the fact, for the appointment of a referee to sell said property. The time for redemption is extended for four months after the entry of judgment hereon. The judgment, as modified, is affirmed, without costs.